Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/536,595 filed on 08/09/2019. This application claims foreign priority of JP2019-051076, filed on 03/19/2019.

	
		
Specification Objection
The abstract of the disclosure is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b). The abstract should be between 50 – 150 words in a single paragraph.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  the phrase “the difference in coercivity on the basis of a direction” should read “a difference in coercivity on the basis of a direction”.  Appropriate correction is required.

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Suetsuna (US2017/ 0209924)

Regarding claims 1 – 2, Suetsuna teaches flaky magnetic metal particles with a thickness of 10 µm, which anticipates the claimed range [0116, Table 1], and contains Fe and Cobalt [0116], meeting the claimed limitation. Suetsuna also teaches that the aspect ratio [see 0043] of the flaky magnetic metal particles is 10, which anticipates the claimed range [0116, Table 1]. Suetsuna teaches that the flaky magnetic metal particles have magnetic anisotropy within the flat surface [0051, 0056] meeting the claimed limitation that the coercivity differs within the flat surface based on direction.

Suetsuna does not explicitly teach that at least one flaky magnetic metal particle has a crack in the direction of either or both of, parallel to the flat surface or in the direction of the thickness of the flaky magnetic particle (claim 1) or that the flaky magnetic metals particle with a crack in the flat or thickness direction are included in at an amount of 1% or more in the total amount of particles (claim 2).
However, Suetsuna teaches a substantially similar product/composition and process of making the flaky magnetic particles including [0116]; 
Forming a ribbon of a Fe – Co – Si – B with 30 at% cobalt and repeatedly pulverizing and heat treating in a hydrogen (H2) atmosphere [0116], substantially similar to that described in [0182] of as-published US2020/0303106.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that a flaky magnetic metal particle of Suetsuna’s flaky magnetic particle would possess a crack in the direction of either or both, the parallel direction to the flat surface or in the direction of the thickness of the flaky magnetic particle and the percentage of flaky metal particles with a crack are present in an amount of 1% or greater in relation to the total, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 
	

Regarding claims 3 – 4, Suetsuna teaches the invention as applied above in claim 1. While Suetsuna teaches that the flaky magnetic metal particles have magnetic anisotropy within the flat surface [0051, 0056], Suetsuna does not explicitly teach the proportion of anisotropy (claim 3). Likewise, while Suetsuna shows that the flat magnetic metal particles have convexities and concavities [Fig 4A, 4B], but does not explicitly teach the size/aspect ratio of the convexities/concavities (claim 4). 

However, Suetsuna teaches a substantially similar product/composition and process of making the flaky magnetic particles including; 
Forming a ribbon of a Fe – Co – Si – B with 30 at% cobalt and repeatedly pulverizing and heat treating in a hydrogen (H2) atmosphere [0116], substantially similar to that described in 0182 of as-published US2020/0303106.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that a flaky magnetic metal particle of Suetsuna would meet the proportion of anisotropy as claimed, and the size/aspect ratio of the convexities/concavities, as claimed, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Regarding claims 5, Suetsuna teaches the invention as applied above in claim 1. Suetsuna teaches the flaky magnetic metal particles are coated with silicon oxide (SiO2) (meeting the claimed limitation of the particles being coated with a coating layer containing oxygen) to a thickness of about 1 nm, which anticipates the claimed range [0150]


Regarding claims 6 – 8 and 17 – 18, Suetsuna teaches flaky magnetic metal particles with a thickness of 10 µm, which anticipates the claimed range [0116, Table 1], and contains Fe and Cobalt [0116], meeting the claimed limitation. Suetsuna also teaches that the aspect ratio [see 0043] of the flaky magnetic metal particles is 10, which anticipates the claimed range [0116, Table 1]. Suetsuna teaches that the flaky magnetic particles are pressed [0116]. 
Suetsuna teaches that the flat surface of the flaky magnetic metal particles and plane of the pressed powder have an angle of 0° [0103], meeting the claimed limitation of the flat surface being oriented parallel to a plane of the pressed powder, and also teaches that the flaky magnetic metal particles have magnetic anisotropy within the flat surface [0051, 0056] meeting the claimed limitation that the coercivity differs within the flat surface based on direction.
Suetsuna teaches the flaky magnetic metal particles are coated with silicon oxide (SiO2) (meeting the claimed limitation of the particles having an intercalated phase containing oxygen) and the claimed limitation of an oxide containing silicon of claim 17 [0150]. Suetsuna also teaches that a resin is included in the interposed phase [0194], meeting the claimed limitation of claim 18.

Suetsuna does not explicitly teach that at least one flaky magnetic metal particle has a crack in the direction of either or both of, parallel to the flat surface or in the direction of the thickness of the flaky magnetic particle (claim 6) or that the flaky magnetic metals particle with a crack in the flat or thickness direction are included in at an amount of 1% or more in the total amount of particles (claim 8).
However, Suetsuna teaches a substantially similar product/composition and process of making the flaky magnetic particles including [0116]; 
Forming a ribbon of a Fe – Co – Si – B with 30 at% cobalt 
Repeatedly pulverizing and heat treating in a hydrogen (H2) atmosphere to achieve the desired size and structure
Coating the particles with SiO2
Molding in a magnetic field (to orient the flaky particles) and a heat treatment in which the heat treatment is slightly above the softening point of the binder phase (i.e. 425°C).
Which is substantially similar to that described in [0182] of as-published US2020/0303106.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that a flaky magnetic metal particle of Suetsuna’s flaky magnetic particle would possess a crack in the direction of either or both, the parallel direction to the flat surface or in the direction of the thickness of the flaky magnetic particle and the percentage of flaky metal particles with a crack are present in an amount of 1% or greater in relation to the total, absent evidence to the contrary. 
Furthermore, given that the interposed phase (i.e. silicon oxide) serves as a coating, including the resin, around the flaky magnetic metal particles, there is reasonable expectation that the interposed phase (i.e. intercalated phase as claimed) would be present within said cracks meeting the claimed limitation of claim 7, absent evidence to the contrary.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 
	

Regarding claims 9 – 14, Suetsuna teaches the invention as applied above in claim 6. Suetsuna does not explicitly teach that voids are present in the pressed flaky magnetic metal particles nor their shape or area ratio.
However, Suetsuna teaches a substantially similar product/composition and process of making the flaky magnetic particles including [0116]; 
Forming a ribbon of a Fe – Co – Si – B with 30 at% cobalt 
Repeatedly pulverizing and heat treating in a hydrogen (H2) atmosphere to achieve the desired size and structure
Coating the particles with SiO2
Molding in a magnetic field (to orient the flaky particles) and a heat treatment in which the heat treatment is slightly above the softening point of the binder phase (i.e. 425°C).
Which is substantially similar to that described in [0182] of as-published US2020/0303106.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the pressed flaky magnetic metal particles of Suetsuna would possess voids in the claimed range and that the voids would possess a shape/aspect as claimed and be in contact with the interposed phase, given that it is coating the each of the flaky magnetic metal particles of Suetsuna. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Regarding claims 15 – 16, Suetsuna teaches the invention as applied above in claim 6. While Suetsuna teaches that the flaky magnetic metal particles have magnetic anisotropy within the flat surface [0051, 0056], Suetsuna does not explicitly teach the proportion of anisotropy (claim 15). Likewise, while Suetsuna shows that the flat magnetic metal particles have convexities and concavities [Fig 4A, 4B], but does not explicitly teach the size/aspect ratio of the convexities/concavities (claim 16). 

However, Suetsuna teaches a substantially similar product/composition and process of making the flaky magnetic particles including [0116]; 
Forming a ribbon of a Fe – Co – Si – B with 30 at% cobalt 
Repeatedly pulverizing and heat treating in a hydrogen (H2) atmosphere to achieve the desired size and structure
Coating the particles with SiO2
Molding in a magnetic field (to orient the flaky particles) and a heat treatment in which the heat treatment is slightly above the softening point of the binder phase (i.e. 425°C).
Which is substantially similar to that described in [0182] of as-published US2020/0303106.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that a flaky magnetic metal particle of Suetsuna would meet the proportion of anisotropy as claimed, and the size/aspect ratio of the convexities/concavities, as claimed, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Regarding claim 20, Suetsuna teaches the pressed flaky magnetic metal particles as applied above in claim 6. Suetsuna teaches that the pressed magnetic metal particles are used in rotating electric machines [0112].


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Suetsuna (US2017/ 0209924) 
as evidenced by Elkem (“Silicone Resin”, NPL)

Regarding claim 19, Suetsuna teaches the pressed flaky magnetic metal particles as applied above in claim 6. Suetsuna teaches that the interposed phase preferably includes a highly-heat resistant resin preferably silicone resin which gives the flaky magnetic metal particles thermal stability, which is substantially similar to the instant invention in [0130]. Furthermore, as evidenced by Elkem (“Silicone Resin”), silicone resin has a thermal stability of up to 250°C [Silicone resin properties].Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the pressed flaky magnetic metal particles would meet the weight reduction percentage at 3000°C hours at 180°C.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0323711 – Flat magnetic particle with similar aspect ratio
US2016/0086700 – Fe-Ni-Si flat magnetic particles with similar shape and oxide interstitial coating
WO2016/167286 – Flat metal magnetic particles with similar shape

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735